Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 16-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the grooves" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder et al (USP 5,238,099).
Regarding claim 1, Schroeder 
Regarding claim 2, Schroeder discloses the depressions comprise grooves spaced to match a spacing of the internal rotating elements of the conveyor belt, a depth and geometry of the grooves being configured to provide multiple contact points between a surface of the conveyor belt and the conveyor drive rollers (col. 3, lines 10-13).
Regarding claim 4, Schroeder discloses the conveyor belt and the flat transfer belt are configured to be driven in different directions (col. 1, lines 48+).
Regarding claims 5 and 17, Schroeder discloses the direction in which the flat transfer belt is configured to be driven is perpendicular to the direction in which the conveyor belt is configured to be driven (col. 1, lines 48+).
Regarding claims 9 and 19, Schroeder discloses the conveyor drive rollers propel the conveyor belt using friction maintained by a catenary force of a return portion of the conveyor belt hanging underneath and between the conveyor drive rollers, wherein the conveyor drive rollers have no tensioning mechanisms (col. 2, lines 36-54).
Regarding claim 14, Schroeder discloses a transfer module assembly method, comprising: providing a frame (element 20); supporting a conveyor belt with internal rotating elements on the frame (element 12); supporting conveyor drive rollers on the frame and configuring the conveyor drive rollers to drive the conveyor belt (element 14); mounting a flat transfer belt beneath the conveyor belt and configuring the flat transfer belt to contact undersides of the internal rotating elements of the conveyor belt in operation (element 40); and supporting flat transfer belt drive rollers on the frame and configuring the flat transfer belt drive rollers to drive the flat transfer belt (element 42); wherein the conveyor drive rollers are friction-based and operate without use of a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of McGourin et al (USP 7,334,676 B1).
Regarding claims 3 and 16, Schroeder discloses all the limitations, but Schroeder does not disclose the conveyor drive rollers comprise a friction coating, the friction coating comprising a rubberized sleeve or lagging.  McGourin teaches as obvious the conveyor drive rollers comprise a friction coating, the friction coating comprising a .
Claims 6-8, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Nakashima (US Pub 2004/0201160 A1).
Regarding claims 6-8 and 18, Schroeder discloses all the limitations of the claim, but Schroeder does not disclose providing tracking features and configuring the tracking features to resist deflection of the flat transfer belt, wherein the tracking features comprise tracking grooves on the flat transfer belt drive rollers and features on the flat transfer belt that engage with the tracking grooves, further comprising providing a low-friction slider bed support surface below the flat transfer belt, wherein the tracking features comprise tracking grooves incorporated in the slider bed that align with the tracking grooves in the flat transfer belt drive rollers.  Nakashima teaches as obvious providing tracking features (see Fig. 1; elements 150a, 150b, 200, 222, and 224) and configuring the tracking features to resist deflection of the flat transfer belt, wherein the tracking features comprise tracking grooves on the flat transfer belt drive rollers and features on the flat transfer belt that engage with the tracking grooves (elements 150a and 150b), further comprising providing a low-friction slider bed support surface below the flat transfer belt, wherein the tracking features comprise tracking grooves incorporated in the slider bed that align with the tracking grooves in the flat transfer belt drive rollers (paragraph 0113-0114) for the purpose of keep the transfer belt on track.  Therefore, it would have been obvious to a person having ordinary skill in the art at the 
Regarding claims 21 and 22, Nakashima further teaches the depressions or grooves comprise a plurality of circumferential grooves (paragraph 0119; elements 150a and 150b).  It would have been obvious at the time of filing to modify Schroeder’s depressions to be circumferential grooves, as taught by Nakashima, for the purpose of keeping the transfer belt on track.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder.
Regarding claims 10 and 20, Schroeder does not explicitly disclose a control unit, however, Schroeder teaches as obvious a control unit (see col. 3, lines 34-38; controlling independently element 12 so that lateral displacement of articles can be individually predetermined) configured to control speed and direction of movement of the conveyor belt and flat transfer belt, wherein the control unit is configured to control relative speed and direction of the conveyor belt and flat transfer belt to achieve movement of an object on the conveyor belt in a predetermined direction, wherein the predetermined direction may be any direction along a surface of the conveyor belt for the purpose of controlling the lateral displacement of articles (col. 3, lines 31+ and col. 4, lines 1-3).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify one embodiment of Schroeder, as taught by another embodiment of Schroeder, for the purpose of controlling the lateral displacement of articles.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view Miyazaki (USP 6,370,447 B1).
Regarding claim 11, Schroeder discloses a sorter, comprising: a plurality of transfer module assemblies according to claim 1 (see Fig. 1) arranged in series and a control system (col. 3, lines 34-38), but Schroeder does not disclose an induction station configured to collect information about objects to be conveyed and to induct the objects onto the plurality of transfer module assemblies; zone sensors configured to determine progress of the objects on the plurality of transfer module assemblies; discharge bins configured to receive the objects from the plurality of transfer module assemblies; and a control system configured to receive data regarding the progress of the objects on the plurality of transfer module assemblies from the zone sensors and to activate transfer modules based on the received data to discharge the objects into appropriate discharge bins.  Miyazaki teaches as obvious an induction station configured to collect information about objects to be conveyed and to induct the objects onto the plurality of transfer module assemblies (col. 6, lines 3-9); zone sensors configured to determine progress of the objects on the plurality of transfer module assemblies (col. 4, lines 44+); discharge bins configured to receive the objects from the plurality of transfer module assemblies (col. 12, lines 1-26); and a control system configured to receive data regarding the progress of the objects on the plurality of transfer module assemblies from the zone sensors and to activate transfer modules based on the received data to discharge the objects into appropriate discharge bins (col. 11, lines 48+ and col. 12, lines 1-18) for the purpose of using a plurality of transfer modules in series within in a sorter to enhance the systems sorting capacity.  Therefore, it would have been obvious to a person having 
Regarding claim 12, Schroeder/Miyazaki discloses each of the plurality of transfer modules assemblies is configured to be controlled by the control system independently (col. 3, lines 31+ and col. 4, lines 1-3).
Regarding claim 13, Schroeder/Miyazaki discloses a sorter method, comprising: placing a first object on the sorter of claim 11 (Schroeder; col. 3, lines 34-38 and col. 4, lines 1-3); tracking a position of the first object (Miyazaki; col. 11, lines 48+ and col. 12, lines 1-18); determining a desired direction of movement for the first object (Schroeder; col. 3, lines 34-38 and col. 4, lines 1-3); and controlling speed and direction of motion of the conveyor belt and flat transfer belt of the module on which the first object is positioned in order to move the first object in the desired direction (Schroeder; col. 3, lines 34-38 and col. 4, lines 1-3).

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Rejection under USC 102
Regarding Applicant’s argument,” In contrast to the arrangement of the Schroeder reference, the claimed arrangement described in independent Claim 1 includes “wherein the protruding lower portions of the internal rotating elements are configured to engage with an inner surface of the depressions to lock rotation of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655